Title: From Thomas Jefferson to St. George Tucker, 10 June 1775
From: Jefferson, Thomas
To: Tucker, St. George


                    
                        Dear Sir
                        Wmsburgh June 10. 1774 [i.e., 1775]
                    
                    I am to acknoledge the receipt of your letter, and to scribble a line in answer, being just in the moment of setting out on my journey. The situation of your island is truly hard, and I should think deserves a relaxation of our terms if I may trust my first thoughts on the subject. I also think it probable it might be mutually beneficial to us. Should I continue of that opinion I will certainly do any little offices in my power to bring it about. But I refer it to yourself whether there should not be some body with some kind of public authority as well to give information of facts, as to satisfy the Congress that the inhabitants of Bermuda will enter into such engagements as may secure them against any infraction of the American Association. I have time to add nothing more than that I am Dr. Sir Your friend & servt.,
                    
                        Th: Jefferson
                    
                